Citation Nr: 9911766	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-10 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left leg (ankle) 
disorder.

2.  Entitlement to service connection for a nervous disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1969.

In a December 1996 rating action, the Department of Veterans 
Affairs (VA) regional office (RO) denied entitlement to 
service connection for a left leg disorder and panic 
disorder.  The RO also determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a back disorder and 
right ankle disorder and that entitlement to nonservice-
connected pension benefits had not been established.  In 
February 1997, the veteran disagreed with the denials of 
entitlement to service connection for a back disorder and 
entitlement to pension benefits.  In March 1997, the RO 
issued a statement of the case addressing the claim of 
entitlement to nonservice-connected pension benefits.  In 
response, in April 1997, the veteran requested to appear at a 
local hearing for the denial of pension benefits.  

At the personal hearing in June 1997, the veteran's 
representative stated that the veteran wanted to provide 
testimony establishing that new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for a back disorder of the entire spine with 
radiation to the left lower extremity.  The veteran also 
wanted to testify that service connection was warranted for 
residuals of a left ankle disorder and in the December 1996 
rating action, the RO incorrectly characterized the left 
ankle disorder as a right ankle disorder.  The veteran also 
wanted to testify against the denials of entitlement to 
service connection for a nervous disorder to include a panic 
disorder and entitlement to nonservice-connected pension 
benefits.  At this time, it is noted oral dissatisfaction 
with a rating decision, which is presented at a hearing, and 
is then subsequently transcribed, constitutes a valid notice 
of disagreement.  Tomlin v. Brown, 5 Vet. App. 355, 357-58 
(1993).  As such, for the left leg (ankle), back, and nervous 
claims, the veteran filed a timely notice of disagreement 
with the December 1996 rating decision.  38 C.F.R. 
§ 20.302(a) (1998).

After reviewing the evidence of record to include the hearing 
transcript, in August 1997, the hearing officer granted 
entitlement to nonservice-connected pension benefits, but 
confirmed and continued the denials associated with 
entitlement to service connection for a left leg (ankle) 
disorder and nervous disorder and determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a back disorder.  
Notice of the determination was mailed to the veteran, as 
well as an August 1997 supplemental statement of the case 
addressing each of the aforementioned issues.  In August 
1997, the veteran perfected the appeal, thereby, disagreeing 
with the denials.  

Considering the foregoing procedural development, the Board 
of Veterans' Appeals (Board) finds that the issue of 
entitlement to nonservice-connected pension benefits is no 
longer on appeal.  In August 1997 pension benefits were 
granted; as such, the issue in controversy has been resolved.  
38 U.S.C.A. § 7105(d)(5) (West 1991).  The Board also notes 
that the issue of entitlement to service connection for a 
left leg (ankle) disorder, nervous disorder, and the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder have been properly developed for appellate 
review and are on appeal.

On substantive appeal in August 1997, the veteran indicated 
that service connection was warranted for a left-hand 
disorder.  In December 1977, service connection for a left-
hand disorder was denied and in January 1995, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder and left side disorder with 
symptomatology moving from the hand to the arm.  
Nevertheless, it appears as though the veteran may wish to 
reopen the claim of entitlement to service connection for a 
left-hand disorder.  The matter, therefore, is referred to 
the RO for any development deemed appropriate. 



REMAND

On substantive appeal in August 1997, the veteran noted that 
he wished to appear personally at a RO hearing before a 
member of the Board.  No further action was taken in response 
to the veteran's request.  The record thereafter was 
transferred to the Board.

VA regulation provides an appellant may request a hearing 
before the Board at a VA field facility when submitting the 
substantive appeal (VA Form 9) or anytime thereafter, subject 
to the restrictions in Rule 1304 (Sec. 20.1304 of this part).  
38 C.F.R. § 20.703 (1998).  As noted above, prior to 
notification of certification and transfer of the veteran's 
records to the Board, the veteran requested a travel board 
hearing; thus, the restrictions of Rule 1304 are not 
applicable.  See generally, 38 C.F.R. § 20.1304 (1998).  
Because the record shows that the veteran desires a hearing 
associated with his claims and that he has submitted a 
hearing request within a timely fashion, additional 
development is warranted.

In order to ensure that the veteran's due process rights are 
met, the case is remanded for the following:

The RO should schedule a travel board 
hearing for the appellant.  The RO, by 
letter, should inform the appellant and 
his representative of the date, time, and 
location of the hearing.  All efforts 
made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.

Thereafter, the case should be returned to the Board, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









